

EXHIBIT 10.1
Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.
ADDENDUM TO
MORTGAGE SELLING AND SERVICING CONTRACT


This Addendum modifies that Mortgage Selling and Servicing Contract dated March
23,
2005 (the "MSSC") by and between Fannie Mae ("Fannie Mae"), a corporation
organized and existing under the laws of the United States, and Green Tree
Servicing LLC ("Servicer"), a Delaware limited liability company. This Addendum
is effective on the date executed by Fannie Mae.
In consideration of the mutual premises, covenants and conditions contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:
I. [***] - Subsequent Transfers. If at any time after the effective date of this
Addendum, (i) a borrower under any mortgage loan serviced by Servicer is
delinquent with respect to payment for [***] and (ii) Servicer (or any
subservicer of the applicable mortgage loan) at the time of such determination
has failed to sustain performance [***], Fannie Mae reserves the right to
acquire from Servicer, [***], the servicing rights to the applicable mortgage
loan, including the right to transfer such servicing rights to a provider of its
choice at any time. If Servicer, at any time thereafter, sustains performance
[***], Fannie Mae's right to acquire the servicing rights to mortgage loans
pursuant to this Addendum shall expire, provided that the terms of this Addendum
shall remain in full force and effect.
II. Entire Agreement. All other terms, conditions, provisions, and covenants in
the MSSC, as amended, shall remain unaltered and in full force and effect.
III. Counterparts. This Addendum may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which when taken
together shall constitute a single agreement.
IN WITNESS WHEREOF, each of the undersigned parties to this Addendum has caused
this Addendum to be duly executed in its name by one of its duly authorized
officers.
Fannie Mae                        Green Tree Servicing LLC
(Servicer)
By:    /s/ Tara Malone _________________    By:    /s/ Thomas J. Franco
____________
Name:    Tara Malone____________________    Name:    Thomas J. Franco
______________
Title:    Vice President __________________    Title:    President
_____________________
Date:    6/6/14_________________________    Date:    6/6/14
_______________________



*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.